NOT DESIGNATED FOR PUBLICATION

                                              No. 123,137

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                         STATE OF KANSAS,
                                             Appellee,

                                                    v.

                                    HEATH RUSSELL VOLKMAN,
                                           Appellant.


                                   MEMORANDUM OPINION

        Appeal from Reno District Court; TRISH ROSE, judge. Opinion filed February 4, 2022. Affirmed.


        Jennifer C. Roth, of Kansas Appellate Defender Office, for appellant.


        Brian Koch, assistant district attorney, Thomas Stanton, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before MALONE, P.J., POWELL and ISHERWOOD, JJ.


        PER CURIAM: Heath Russell Volkman appeals his conviction of possession of
methamphetamine following a jury trial. Volkman claims that (1) the State committed
prosecutorial error in the closing argument; (2) the district court erred by failing to give a
limiting instruction after the jury heard evidence about Volkman driving while a habitual
violator; and (3) he was denied a fair trial based on cumulative error. Finding no
reversible error, we affirm the district court's judgment.




                                                    1
                                           FACTS

       Sergeant Josh Long of the Hutchinson Police Department stopped Volkman
around 1:15 a.m. on April 4, 2019, for failing to turn into the nearest lane when turning
onto K-61. Volkman was driving a maroon Mercury Sable that he did not own; he told
officers on scene that the vehicle belonged to his parents. Volkman was the only
occupant of the vehicle. Long obtained Volkman's driver's license and the vehicle's
insurance information. Upon checking with dispatch, Long discovered that Volkman's
license was revoked and arrested him for driving with a revoked license.


       Long also called a narcotic detecting K-9 to the scene to search the vehicle. The
K-9 conducted a free-air sniff of the vehicle and alerted to narcotics. Long then searched
the vehicle and found a small plastic baggy in the left side of the driver's seat. The baggy
contained a crystal substance; a field test kit revealed methamphetamine was in the
baggy. A Kansas Bureau of Investigation (KBI) laboratory analysis report confirmed that
the substance in the baggy was .06 grams of methamphetamine.


       The State charged Volkman with one count of possession of methamphetamine
and one count of driving while a habitual violator. At the jury trial, the State dismissed
Volkman's driving while a habitual violator charge at some point before the jury
instructions. But Long's body camera video footage, which was submitted as evidence
and played for the jury, referenced Volkman's revoked license many times. And the
State's closing argument mentioned the revoked license. The State's closing argument
also misstated the amount of methamphetamine found in the vehicle—claiming 3.6 grams
of methamphetamine was inside the baggy, instead of the accurate .06 grams.


       The jury found Volkman guilty of possession of methamphetamine. The district
court sentenced Volkman to 20 months' imprisonment but granted probation for 12
months. Volkman timely appealed the district court's judgment.

                                              2
 DID THE STATE COMMIT REVERSIBLE PROSECUTORIAL ERROR IN CLOSING ARGUMENT?

       Volkman argues the State committed reversable prosecutorial error in its closing
argument by (1) misstating the amount of methamphetamine found inside the vehicle and
(2) arguing there was a usable amount of methamphetamine when that fact was not in
evidence. The State asserts that while it did misstate the amount of methamphetamine,
the error was harmless. The State also asserts that it made no error in arguing usability
because that fact was supported by testimony at trial.


       "To determine whether prosecutorial error has occurred, the appellate court must decide
       whether the prosecutorial acts complained of fall outside the wide latitude afforded to
       prosecutors to conduct the State's case and attempt to obtain a conviction in a manner that
       does not offend the defendant's constitutional right to a fair trial. If error is found, the
       appellate court must next determine whether the error prejudiced the defendant's due
       process rights to a fair trial. In evaluating prejudice, we simply adopt the traditional
       constitutional harmlessness inquiry demanded by Chapman [v. California, 386 U.S. 18,
       87 S. Ct. 824, 17 L. Ed. 2d 705 (1967)]. In other words, prosecutorial error is harmless if
       the State can demonstrate 'beyond a reasonable doubt that the error complained of will
       not or did not affect the outcome of the trial in light of the entire record, i.e., where there
       is no reasonable possibility that the error contributed to the verdict.' State v. Ward, 292
       Kan. 541, Syl. ¶ 6, 256 P.3d 801 (2011), cert. denied 565 U.S. 1221 (2012)." State v.
       Sherman, 305 Kan. 88, 109, 378 P.3d 1060 (2016).


       We will address Volkman's arguments in reverse order. Volkman argues that the
prosecutor erred by asserting there was a usable amount of methamphetamine found in
the vehicle, a fact that Volkman claims was not in evidence. More specifically, the
prosecutor argued to the jury that the amount of methamphetamine found in the vehicle
was "enough for a use." The prosecutor made the comments in the context of arguing that
the owner of the vehicle Volkman was driving would not have inadvertently left a usable
amount of methamphetamine in the vehicle, implying that drugs found in the vehicle
must have belonged to Volkman.

                                                      3
       The State contends the prosecutor's usability comments were based on reasonable
inferences from the trial testimony and do not constitute prosecutorial error. At trial,
Long testified as follows:


               "[STATE:] You able to see any of the product in that baggy?
               "[LONG:] Yes.
               "[STATE:] Okay. And based on your training and experience, is that enough
       product for a person to use?
               "[LONG:] Yes."


       Officer James Sanders, a Hutchinson Police Department K-9 officer who assisted
Long on scene, testified as follows:


               "[STATE:] Is that the baggy that you saw in the vehicle that night?
               "[SANDERS:] Yes.
               ....
               "[STATE:] Based on your training and experience, is that enough
       methamphetamine for a person to ingest?
               "[SANDERS:] Yes."


       Volkman argues that the testimony may support that there was a usable or
ingestible amount of methamphetamine in the baggy, but that no evidence shows that a
"usable amount" and "enough for a use" are the same. He claims, without evidence, that a
usable or ingestible amount means enough for a use or a high, it was prosecutorial error
for the State to assert usability to support its possession argument.


       Considering the prosecutor's usability comments in the context of the entire
record, the comments fall within the wide discretion afforded to prosecutors in making
their arguments at trial. While Long and Sanders did not specifically testify that the
methamphetamine found was enough for a drug user to get high on, they did testify that it


                                                  4
was enough for a person to use or ingest. The prosecutor's statement that it was "enough
for a use" is a reasonable inference based on Long's and Sanders' testimony. Because
prosecutors may draw reasonable inferences from the evidence, the State's usability
argument does not constitute prosecutorial error.


       Volkman also asserts the prosecutor misstated the amount of methamphetamine
found inside the vehicle. While prosecutors are afforded a wide latitude to conduct the
State's case, prosecutors fall outside this latitude by misstating the law or evidence. See
State v. Watson, 313 Kan. 170, 179, 484 P.3d 877 (2021). In the State's closing argument,
the prosecutor told the jury that "[t]he KBI lab report indicates there's 3.6 grams of
methamphetamine in the car." But the lab report detailed there was .06 grams of
methamphetamine in the vehicle. Volkman asserts this misstatement constitutes
reversible prosecutorial error. The State concedes the misstatement was an error. But
because the amount of methamphetamine was not a necessary element of Volkman's
possession charge and because the jury was instructed to disregard statements of counsel
not supported by the evidence, the State argues the error was harmless.


       The State charged Volkman with possession of methamphetamine under K.S.A.
2018 Supp. 21-5706(a) and (c)(1). The jury instruction read:


                 "To establish this charge, each of the following claims must be proved:
                 "1. The defendant possessed methamphetamine.
                 "2. This act occurred on or about the 6th day of April 2019, in Reno County,
       Kansas.
                 "'Possession' means having joint or exclusive control over an item with
       knowledge of and the intent to have such control or knowingly keeping some item in a
       place where the person has some measure of access and right of control.
                 "Proof of possession of any amount of a controlled substance suffices to sustain a
       conviction even if the amount is not measurable or usable."




                                                     5
       The district court also instructed the jury that "[s]tatements, arguments and
remarks of counsel are intended to help you in understanding the evidence and in
applying the law, but they are not evidence. You should disregard any attorney's
statement that has no basis in the evidence." The district court also orally instructed the
jury that "[c]losing arguments are not to be considered evidence. Closing arguments are
Counsels' suggestion to you of how they're asking you to view the evidence." And as the
State notes, appellate courts presume that jurors follow the district court's instructions.
See State v. Peppers, 294 Kan. 377, 392, 276 P.3d 148 (2012).


       Volkman argues that because the State's evidence of his possession charge was not
"overwhelming," the State cannot meet it burden of showing there is no reasonable
possibility that this error contributed to the verdict. The crux of Volkman's argument is
that the State did not have strong evidence linking him to knowingly possessing the
baggy found in the vehicle—the vehicle was not registered in his name, the baggy was
not found in immediate plain view in the vehicle, no drugs or paraphernalia were found
on Volkman or in his possessions within the vehicle, and no evidence was admitted that
Volkman was a known drug user or that he was acting suspiciously or as if he were under
the influence of drugs at the time of the stop. Thus, Volkman argues that the prosecutor
incorrectly stating that there was 3.6 grams of methamphetamine found in the vehicle
prejudiced him and denied him the right to a fair trial.


       But the State correctly points out that the amount of methamphetamine found was
not a requisite element of Volkman's possession charge. Proof of possessing any amount
of methamphetamine, whether it was usable or measurable, was sufficient for the jury to
find Volkman guilty. While Volkman highlights the limited evidence of his knowing
possession, the State did provide evidence outside of its usability argument addressing
the possession element of Volkman's charge—including that Volkman was the sole
occupant of the vehicle when the methamphetamine was found, he treated and referred to
the vehicle as his own, the methamphetamine was found within immediate reach of the

                                              6
driver's seat, and the baggy it was found in appeared new. And the jury was provided
with State's Exhibit 4—a KBI lab report that listed the accurate amount of
methamphetamine found in the car as .06 grams. The district court also gave oral and
written instructions explaining that counsel's statements are not evidence and that the jury
must only consider evidence which the court admits. In the context of the entire record,
there is no reasonable possibility that the prosecutor's misstatement contributed to the
jury's verdict. As a result, we agree with the State that the error was harmless.


   DID THE DISTRICT COURT COMMIT CLEAR ERROR BY FAILING TO GIVE A LIMITING
        INSTRUCTION ABOUT VOLKMAN'S STATUS AS A HABITUAL VIOLATOR?

       Volkman next claims the district court committed reversible error by failing to
give an unrequested limiting instruction about his status as a habitual violator after the
jury saw and heard evidence about Volkman driving with a revoked license. The State
contends the district court did not err by failing to give a limiting instruction, but if there
was error it does not require reversal of Volkman's drug conviction.


       Volkman did not request a limiting instruction below, nor did he object when
evidence about him driving while a habitual violator was introduced at trial. But even if
the defendant did not object below, they can still challenge the lack of a limiting
instruction as clearly erroneous for the first time on appeal. See K.S.A. 2020 Supp. 22-
3414(3); State v. Breeden, 297 Kan. 567, 579-80, 304 P.3d 660 (2013).


       The clear error analysis is a two-step process, first asking whether the district court
erred by failing to give a limiting instruction and then analyzing whether such error
requires reversal. State v. Williams, 295 Kan. 506, 515-16, 286 P.3d 195 (2012). To
establish clear error, "'the defendant must firmly convince the appellate court that the
giving of the instruction would have made a difference in the verdict.' [Citation omitted.]"
State v. Cooper, 303 Kan. 764, 771, 366 P.3d 232 (2016).


                                               7
       While Volkman does not cite K.S.A. 60-455, it appears he is relying on this statute
to argue that a limiting instruction was legally appropriate in this case. K.S.A. 2020 Supp.
60-455 provides that evidence that a person committed a crime or civil wrong on one
occasion is inadmissible to prove that person's disposition to commit crimes or civil
wrongs on another occasion—essentially, it bars propensity arguments. But prior crimes
evidence can be admitted for non-propensity purposes, so long as a limiting instruction is
provided. See State v. Chavez, 310 Kan. 421, 435, 447 P.3d 364 (2019).


       Volkman asserts the State twice referenced his prior crimes during trial, so that a
limiting instruction was required. In State's Exhibit 1, Long's body camera video footage,
Volkman notes that Long referenced Volkman's status as a habitual violator. In the video,
which was played for the jury and submit as evidence, Long asked Volkman if he was
"aware [he's] got a revoked license." Later in the video, Long arrests Volkman for driving
while his driver's license is revoked. Volkman also notes the State referenced his prior
crimes in its closing argument—saying that "Sergeant Long discovered the defendant's
driver's license was revoked and had him exit the vehicle."


       Considering the State dropped Volkman's charge of driving while a habitual
violator, a limiting instruction would have been factually appropriate to ensure the jury
did not make any propensity assumptions about Volkman's status as a habitual violator in
the context of his possession charge. The specific question becomes whether a limiting
instruction was also legally appropriate—essentially, asking whether the evidence in
question was K.S.A. 60-455 prior crimes evidence requiring a limiting instruction.


       Our Supreme Court has held that K.S.A. 60-455 does not apply if the evidence in
question relates to the crimes committed as a part of the events surrounding the crime for
which the defendant is now on trial. State v. Gonzalez, 307 Kan. 575, 597, 412 P.3d 968
(2018). In Gonzalez, the court found that evidence of the defendant confronting someone
with a handgun was admissible outside of K.S.A. 60-455 because the confrontation

                                             8
occurred within 10 to 15 minutes of the shooting for which the defendant was on trial,
and not on a separate occasion. 307 Kan. at 598. Similarly, the evidence of Volkman's
driving while a habitual violator was discovered during the same traffic stop that led to
his possession charge and, thus, could be admissible outside of K.S.A. 60-455.


       But Volkman's prior crime differs from that in Gonzalez. Volkman's arrest for
driving while a habitual violator implies that he committed multiple crimes—the crime of
driving with a revoked license, which occurred during the events surrounding his
possession charge—and prior traffic crimes which prompted him to be declared a
habitual violator in the first place. Because the evidence in question could be framed as
K.S.A. 60-455 evidence of Volkman's bad acts on a separate occasion, it was legally and
factually appropriate for the district court to provide a limiting instruction.


       Once error is established, the defendant still bears the burden of firmly convincing
the appellate court that the jury would have returned a different verdict had a limiting
instruction been given. Cooper, 303 Kan. at 771. Volkman has not met this burden.
Volkman alleges that the jury may have improperly inferred that because he was driving
with a revoked license, he was a "'general wrongdoer'" or that he needed to be punished.
But this propensity argument is weak in comparison to the evidence the State presented
about Volkman's connection to the methamphetamine found in the vehicle. Driving while
a habitual violator is a traffic-related offense. Volkman points to nothing in the record to
show that the jury hearing evidence of this crime would have led it to find that Volkman
had a propensity to commit a drug crime. We are not firmly convinced that the outcome
of the trial would have been different had the district court given the limiting instruction.
Thus, the district court's failure to sua sponte give the limiting instruction does not
require reversal of Volkman's conviction.




                                               9
         WAS VOLKMAN DENIED A FAIR TRIAL BASED ON CUMULATIVE ERROR?

       Finally, Volkman claims he was denied a fair trial based on cumulative error. The
State asserts that only one error occurred, and even if the appellate court finds multiple
errors, they do not merit reversal of Volkman's conviction.


       Cumulative trial errors may require reversal of the defendant's conviction when
the totality of the circumstances establish that the defendant was substantially prejudiced
by the errors and denied a fair trial. State v. Hirsh, 310 Kan. 321, 345, 446 P.3d 472
(2019). In assessing the cumulative effect of errors during the trial, appellate courts
examine the errors in the context of the entire record, considering how the trial judge
dealt with the errors as they arose; the nature and number of errors and their
interrelationship, if any; and the overall strength of the evidence. 310 Kan. at 345-46.


       We have identified two errors in this case: (1) The prosecutor misstated the
amount of methamphetamine found in the vehicle, and (2) the district court failed to
provide a limiting instruction about the evidence of Volkman's driving while a habitual
violator charge. The prosecutor's misstatement did not create significant prejudice
because no specific amount of methamphetamine was required for conviction and the
district court instructed the jury to disregard unsupported statements of counsel. As for
the failure to give a limiting instruction about the habitual violator evidence, Volkman
does not point to anything in the record to show that the jury hearing evidence of this
crime would have led it to find that Volkman had a propensity to commit a drug crime.
Even considering these errors collectively, the totality of the circumstances does not
show that these errors substantially prejudiced Volkman and denied him a fair trial.


       Affirmed.




                                             10